Citation Nr: 1703432	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for colon polyps.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970, to include service in the Republic of Vietnam from April 1969 to October 1969.  

These matters come to the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

These matters were previously remanded by the Board in November 2013 and July 2014.  As discussed below, further development is required regarding the Veteran's claims of entitlement to service connection for colon polyps, hypertension, and erectile dysfunction.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Although the Board regrets the additional delay, after a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for colon polyps, hypertension, and erectile dysfunction.  Specifically, upon remand, the RO must obtain adequate addendum opinions regarding his claimed colon polyps and hypertension, and adjudicate the intertwined claim regarding erectile dysfunction.  

VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third element regarding a potential relationship between a current disability and service establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  Id.  Moreover, when VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

I.  Colon Polyps  

The November 2013 Board remand requested an opinion as to whether the Veteran's claimed colon polyps were due to active service, including presumed exposure to herbicides.  In a subsequent December 2013 opinion, a VA examiner opined that there was no objective evidence for any relationship of the Veteran's colon polyps to active service, including in-service exposure to Agent Orange.  This opinion was based largely upon the fact that colon polyps are not one of the specified diseases for which service connection may be presumed based upon the Veteran's presumed exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e) (2016); see also 68 Fed. Reg. at 630.  Additionally, the December 2013 VA examiner cited portions of relevant medical literature as a rationale for the opinion.  

However, the July 2014 Board remand found the December 2013 VA opinion to be inadequate, as it was neither tailored to the Veteran's specific case, nor did it address whether the Veteran's colon polyps were related to his exposure to Agent Orange on a direct basis.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr, 21 Vet. App. 303; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Therefore, following the July 2014 Board remand, VA obtained an additional opinion in May 2015.  However, after a review of the examination report, it is apparent that the May 2015 VA examiner essentially repeated the prior December 2013 examiner's opinion, and even cited to the identical portions of medical literature.  As such, the Board finds that this opinion does not substantially comply with its prior remand directives, and consequently, another addendum opinion is required upon remand.  See Stegall, 11 Vet. App. 268.  


II.  Hypertension  

Hypertension is also not one of the specified diseases for which service connection may be presumed based upon the Veteran's presumed exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e); see also 68 Fed. Reg. at 630.  However, in 2008 the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

The suggestive evidence of an association between hypertension and herbicide exposure can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, especially in light of the "low threshold" when assessing the need for a medical examination.  See 38 U.S.C.A. § 5103A(d)(2)(B) (West 2014); see also McLendon, 20 Vet. App. 79.  

Following the most recent July 2014 Board remand, VA afforded the Veteran a VA hypertension examination in August 2015.  While the August 2015 VA examiner ultimately opined that the Veteran's hypertension was not due to active service, to include being caused or aggravated by his service-connected posttraumatic stress disorder (PTSD), as claimed by the Veteran, it does not appear that any VA opinion of record has properly addressed whether the Veteran's hypertension is a result of his presumed exposure to herbicides during active service in Vietnam.  

As such, upon remand, VA must obtain an adequate opinion which properly considers whether the Veteran's hypertension is etiologically related to his presumed exposure to herbicides during active service in Vietnam.  Barr, supra.  




III.  Erectile Dysfunction  

Finally, because the evidence of record shows that the Veteran's erectile dysfunction is related to his hypertension, the Veteran's claim of entitlement to service connection for erectile dysfunction remains inextricably intertwined with his claim of entitlement to service connection for hypertension remanded herein; therefore, remand of this claim is also warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA medical opinion regarding the Veteran's claim of entitlement to service connection for colon polyps.  If the VA examiner deems that a full VA examination is required, schedule the Veteran for a full VA intestinal examination.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  Specifically, the VA examiner should provide an opinion whether it is as likely as not (a 50 percent probability or greater) that the Veteran's colon polyps are related to his active service, including his presumed exposure to herbicides in Vietnam.  

In rendering the requested opinion, the examiner must specifically consider and discuss all relevant evidence of record, resulting in a supporting rationale which is tailored to the specific facts of the Veteran's case; the examiner is further advised that simply quoting from relevant medical literature, without a clear discussion of its relevance to the particular facts of the Veteran's case, is inadequate for adjudication of the Veteran's claim.  

2.  Obtain an addendum VA medical opinion regarding the Veteran's claim of entitlement to service connection for hypertension.  If the VA examiner deems that a full VA examination is required, schedule the Veteran for a full VA hypertension examination.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  Specifically, the VA examiner should provide an opinion whether it is as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed hypertension is related to his active service, including his presumed exposure to herbicides in Vietnam.  

In rendering the requested opinion, the examiner must specifically consider and discuss all relevant evidence of record, in addition to the 2008 NAS update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  

3.  Review the above opinions to ensure compliance with the above remand directives, and if any opinion is inadequate, take any corrective measures warranted.  Additionally, conduct any additional development warranted regarding the Veteran's claims on appeal as a result of the above.  

4.  Then readjudicate the Veteran's claims on appeal, including his intertwined claim of entitlement to service connection for erectile dysfunction.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow a reasonable opportunity to response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




